ORDER

PER CURIAM.
Husband separately appeals the judgment of dissolution of his marriage to Wife and a subsequent judgment ordering the circuit clerk to execute a deed Husband failed to execute as required by the decree. The appeals have been consolidated.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).